Citation Nr: 0503816	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  99-06 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability claimed as secondary to a service connected right 
elbow disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 through 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The claimant testified before the RO at a hearing in June 
2003.  The transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the veteran's January 1996 RO hearing he testified 
that he was receiving social security disability benefits for 
his lower back disability.  Also, a VA neurological 
examination dated in November 2003 shows that the veteran was 
awarded social security disability benefits in 1996 for a low 
back condition, cervical spine degenerative disease, right 
shoulder bursitis and headaches.  However, the medical 
records used to support this award are not on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain all 
medical records used in determining the 
claimant's entitlement to Social Security 
disability benefits in 1996, specifically 
those records regarding his cervical 
spine and right shoulder conditions.  
Once obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete the claims should 
be readjudicated.  If the claims are 
still denied the RO must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




